317 F.2d 926
Elmer T. RODGERS, Appellant,v.CARLING BREWING COMPANY, Inc., Appellee.
No. 20364.
United States Court of Appeals Fifth Circuit.
June 19, 1963.

O. F. Jones, III, David G. Copeland, Jones, Boyd, Westbrook & Lovelace, Waco, Tex., for appellant.
George Chase, Naman, Howell, Smith & Chase, Waco, Tex., for appellee.
Before HUTCHESON, GEWIN and BELL, Circuit Judges.
PER CURIAM.


1
The findings of fact entered by the District Court in this suit for personal injuries allegedly occasioned by the explosion of a beer bottle not being clearly erroneous, and no error of law appearing, the judgment appealed from should be and is


2
Affirmed.